Citation Nr: 0407005	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  98-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	William D. Teveri, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION


The veteran had active service from July 1965 to February 
1969.  He served in the waters adjacent to the Republic of 
Vietnam while stationed on board the U.S.S. Bayfield from 
February to May 1967; and with the U. S. Navy Support 
Activity in Danang, Vietnam from January 1968 to January 
1969.

This appeal arises from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which determined that the veteran had 
failed to submit the requisite new and material evidence 
required to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed this determination.  By rating decision of 
November 1997, the RO found that the veteran had submitted 
the requisite new and material evidence and reopened the 
claim for service connection.  In August 1999, the Board of 
Veterans' Appeals (Board) concurred with this determination.  
The Board remanded the claim for service connection in August 
1999 for development of the medical evidence.  

Such development was conducted by the RO and the case was 
returned to the Board.  The Board issued a decision in 
January 2003 that denied the claim for service connection.  
However, this decision was subsequently vacated by the United 
States Court of Appeals for Veterans Claims (Court) and 
remanded for further development and consideration.  The 
Board now issues this remand to carry out the Court's order.

A hearing was held in July 1999 before a traveling member of 
the Board sitting at the RO.  This Board member will make the 
final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

As discussed below, the issue on appeal is being REMANDED to 
the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

In October 2002, the veteran's attorney submitted evidence 
directly to the Board that had not been reviewed by the 
Agency of Original Jurisdiction (AOJ).  No waiver of AOJ 
consideration was submitted with this evidence.  This 
evidence includes outpatient treatment records and a lay 
statement from a former servicemember that had served with 
the veteran in the U. S. Navy.  To verify this person's 
creditability, he attached a copy of U. S. Navy orders giving 
him a commendation for his performance in combat operations 
during the Vietnam War.  As this evidence is pertinent to the 
current claim and has yet to be reviewed by the AOJ, the case 
must be remanded to the VBA AMC for such consideration.  See 
38 U.S.C.A. § 7104(a) (West 2002); see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1341, 1346-48, 1353-54 (Fed. Cir. 2003) (Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because it allowed the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having obtained the appellant's waiver of such 
consideration.)

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
notification of VA's duty to notify and assist prior to the 
initial adjudication of any claimed issues.  See Pub. L. 106-
475 (Nov. 9, 2000); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Regarding the issue of service connection for 
PTSD, the RO's initial adjudication of this claim was in 
January 1995, many years prior to the enactment of the VCAA.  
Notification of the VCAA for this claim was given in a letter 
issued by the RO in June 2000.  

A notice consistent with the VCAA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

On remand, the RO must issue notification of the VCAA that is 
consistent with these four points.  This notification should 
specifically inform him of the evidence necessary to 
substantiate his claim for PTSD, and which evidence he is 
responsible for providing to VA and which evidence VA would 
seek to obtain.  In addition, the VA must again provide 
initial adjudication of the issue of service connection for 
PTSD, after this notification has been issued to the veteran 
and his representative.

Therefore, in compliance with the Court's order and to ensure 
that the record is fully developed, this case is REMANDED to 
the VBA AMC for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that all 
appropriate notification and development 
action required by the VCAA have been 
completed.  The notification of the VCAA 
must: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  This 
notification must also provide specific 
discussion of the evidence necessary to 
substantiate his claim for PTSD, and 
which evidence he is responsible for 
providing to VA and which evidence VA 
would seek to obtain.  Before further 
adjudication is undertaken, such notice 
must be provided for the issue on appeal. 

2.  The VBA AMC should contact the 
veteran's attorney and request him to 
identify all medical treatment that the 
veteran has received for his psychiatric 
disabilities from October 2002 to the 
present time.  He should be provided with 
the appropriate release form and asked to 
complete and return this form, so that 
all his treatment records in the 
possession of Dr. Van Dyk (Mental Health 
Center, Billings, MT) dated from October 
2002 to the present time can be obtained.  
The VBA AMC should also request copies of 
all pertinent evidence identified by the 
veteran resulting from this request.  All 
responses and evidence obtained should be 
associated with the claims file.

3.  The VBA AMC should contact the VA 
Montana Healthcare System and request 
copies of the veteran's inpatient and 
outpatient treatment for his psychiatric 
disability dated from April 2002 to the 
present time.  These records should be 
incorporated into the veteran's claim 
file.

4.  After the above development has been 
completed and all evidence received 
associated with the claims file, the VBA 
AMC, after considering the new evidence 
since the last supplemental statement of 
the case (SSOC), should review the claims 
file and fully analyze which of the 
veteran's claimed stressors are verified.  
If it is determined that the veteran has 
verified stressors, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
then determine the existence of PTSD.  
The claims folder must be sent to the 
examiner for review.  A copy of this 
remand must also be provided to the 
examiner.  The examiner is to be informed 
which stressors have been verified and 
also provided with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner must determine whether the 
veteran currently has PTSD.  Then the 
examiner should determine whether the 
corroborated in-service stressors were 
sufficient to produce PTSD.  In this 
regard, the examiner is instructed to 
consider only the stressors identified 
above as verified by the record.  The 
examiner should utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

If the veteran fails to report for his 
psychiatric examination, then 
documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examination was sent to his last known 
address.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The VBA AMC should 
readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  In compliance with 
the requirements of the VCAA, the VBA AMC 
should provide an initial rating decision 
of the issue of service connection for 
PTSD.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




